DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US Pat. No. 2,014,255).
Regarding claim 9, King teaches a tire (inherently requires a wheel in order to function as intended) (limitation of “for a floor treatment appliance” is an intended use which does not further limit the claim) comprising a circumferential surface of profile blocks formed in succession in the circumferential direction, where the profile blocks can be wholly non-uniform (page 1, column 1, line 46 – page 2, column 1, line 6; figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US Pub. No. 2008/0281470) in view of King (US Pat. No. 2,014,255).
Regarding claim 1, Gilbert teaches an automatically moving floor treatment apparatus (paragraph [0071]) comprising at least one wheel 501 (paragraph [0077]; figure 2), wherein the wheel can comprise a tire with surface features to reduce slippage (paragraph [0112). Gilbert does not specifically disclose the use of heterogeneous profile blocks.  King teaches a tire comprising a circumferential surface of profile blocks formed in succession in the circumferential direction, where the profile blocks can be wholly non-uniform (page 1, column 1, line 46 – page 2, column 1, line 6; figures 1-2). It would have been obvious to one of ordinary skill in the art to use a block pattern as taught by King 
Regarding claim 2, King teaches profile blocks with different shapes, and that the profile blocks can be wholly non-uniform (page 1, column 1, line 46 – page 2, column 1, line 6; figures 1-2).
Regarding claim 3, King teaches the use of polygonal shapes (page 1, column 1, line 46 – page 2, column 1, line 6; figures 1-2).
Regarding claim 5, King teaches that the grooves of the tire separating the blocks can be wholly non-uniform (page 1, column 2, lines 15-22; figures 1-2).
Regarding claim 6, King teaches blocks with different spatial orientations (figures 1-2).
Regarding claim 8, King teaches that the side walls of the blocks can be angular (page 2, column 1, lines 34-36), thus teaching or suggesting the use of the claimed profile flanks.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of King as applied to claim 1 above, and further in view of Kusakabe (JP61-006008).
Regarding claim 4, Gilbert (combined) does not specifically disclose that the blocks have different heights. Kusakabe teaches using land portions with different heights (figure 1b; abstract). It would have been obvious to one of ordinary skill in the art to use land portions with different heights as taught by Kusakabe in the apparatus of Gilbert (combined) in order to increase the traction of the tire (see Kusakabe at abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of King as applied to claim 1 above, and further in view of Kim (KR20020037596).
Regarding claim 7, Gilbert (combined) does not specifically disclose using blocks with different hardness. Kim teaches using tire land portions having different hardness (abstract; figure). It would have been obvious to one of ordinary skill in the art to use land portions having different hardness as taught 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	March 23, 2021
/KATELYN B WHATLEY/               Supervisory Patent Examiner, Art Unit 1749